Citation Nr: 1514104	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for normocytic anemia, to include as secondary to residuals of a pilonidal cyst.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously remanded by the Board in March 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to an earlier effective date for the grant of service connection for hepatitis B has been raised by the record.  This issue was previously referred by the Board in its March 2014 remand, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's normocytic anemia did not have its onset during active service and is not otherwise etiologically related to the Veteran's active service, to include service-connected residuals of a pilonidal cyst.  



CONCLUSION OF LAW

The criteria for service connection for normocytic anemia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the initial notice regarding the Veteran's claim of entitlement to service connection for normocytic anemia by way of a letters sent to the Veteran in December 2005 and April 2006.  

In its March 2014 decision, the Board granted service connection for residuals of a pilonidal cyst; therefore, the March 2014 Board remand properly raised the theory of whether the Veteran's claimed normocytic anemia disability was secondary to his service-connected residuals of a pilonidal cyst.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board acknowledges that the Veteran has not previously been provided with specific notice regarding secondary service connection.  However, the Board finds that any such error is harmless.  Notably, there has been no discussion of prejudice by the Veteran, including following the March 2014 Board remand.  In January 2015, the Veteran reported that he had reviewed the December 2014 supplemental statement of the case (SSOC) and had no further evidence to submit before the Board decided his appeal.  The Board finds that a reasonable person could have understood the basic theory of secondary service connection through a review of the March 2014 Board remand, the July 2014 VA examination, and the resulting December 2014 SSOC.  Additionally, prejudicial error due to a lack of notice regarding a secondary service connection theory of entitlement has not been established as any alleged error is not outcome determinative.  See Shinseki v. Sanders, 556 U.S. 396 (2009); see also Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   As discussed herein, there is no evidence of a nexus between a current disability and the Veteran's active service or a service-connected disability, such that the Veteran's claim of service connective could not be granted as a matter of law, on either a direct or a secondary basis.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

As noted above, this matter was previously remanded by the Board in March 2014, specifically to afford the Veteran a VA examination regarding his claim on appeal.  Following the Board remand, a VA examination was conducted in July 2014, wherein the examiner reviewed the entire claims file, considered the Veteran's medical history, and provided an opinion which was supported by a rationale and which addressed the directives of the March 2014 Board remand.  Given this, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, the Veteran has not challenged the adequacy of the July 2014 VA examination.  Therefore, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not alleged any inadequacy in the development of his claim, and he has not identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  



II.  Service Connection - Normocytic Anemia  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including primary anemia, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for normocytic anemia.  Additionally, the March 2014 Board remand raised the theory of secondary service connection, specifically, whether the Veteran's claimed normocytic anemia was secondary to his service-connected residuals of a pilonidal cyst.  See Roberson, 251 F.3d at 1384.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or diagnosis of normocytic anemia.  A physical examination at service enlistment in August 1980 documents a normal clinical evaluation, with no mention of anemia or related symptoms.  A sole entry in April 1982 documents that the Veteran was seen for rectal bleeding.  A physical examination at service discharge in July 1983 likewise contains a normal clinical evaluation, with no mention of anemia.  

Post-service VA treatment records document that the Veteran has a current diagnosis of normocytic anemia.  In July 2004, the Veteran was admitted at the Tuskegee VA Homeless Domiciliary related to issues of homelessness and lack of income.  At the time of admission, he reported recent rectal bleeding and he subsequently reported a medical history of hemorrhoids with rectal bleeding for approximately twenty years.  A November 2004 discharge note from the Tuskegee VA Medical Center (VAMC) documents that the Veteran was diagnosed with normocytic anemia.  In particular, the physician noted that the Veteran's rectal bleeding may be related to his diagnosis of diverticulosis, and his normocytic anemia may be related to his rectal bleeding.  

The Veteran was afforded a VA examination in July 2008 regarding a claim of entitlement to service connection for rectal bleeding.  The examiner noted his in-service report of rectal bleeding which was treated with a stool softener.  The Veteran denied surgery on his rectum but did have hemorrhoids with bleeding twice per week.   Upon genitourinary examination, the examiner noted good sphincter tone, with no gross blood, and a small hemorrhoid noted.  The examiner concluded that there was no objective evidence that the Veteran's reports of blood in his stool were caused by or related to rectal bleeding reported during active service.  

Following the March 2014 Board remand, the Veteran was afforded a VA examination specifically regarding his claim of entitlement to service connection for normocytic anemia in July 2014.  The examiner reviewed the claims file and obtained a history from the Veteran, noting his report of a previous pilonidal cyst which had been removed, an initial diagnosis of anemia between 2004 and 2006, bleeding ulcers in 2006, and hemorrhoids which bleed intermittently.  The examiner noted VA treatment records which document a diagnosis of diverticulosis and internal/external hemorrhoids in 2004, and a bleeding ulcer in 2008.  

The July 2014 VA examiner opined that, "[w]hile the etiology of the Veteran's anemia is uncertain (due to the wide variety of conditions that cause normocytic anemia, many of which are developmental or genetic)", the likelihood that the Veteran's normocytic anemia is due to his rectal bleeding thirty-two years prior during service is "remote at best."  Regarding the Veteran's report of rectal bleeding for twenty years, the examiner stated that rectal bleeding of such long duration would tend to have significant consequences, and the resulting type of anemia present would tend not to be normocytic in nature.  

Regarding the theory that the Veteran's diagnosed normocytic anemia may be secondary to his service-connected residuals of a pilonidal cyst, the examiner stated that a pilonidal cyst is found most commonly in the coccyx region, and they "tend [not] to communicate with the rectum and very seldom are associated with any form of rectal bleeding,  nor do they themselves have a tendency to bleed in sufficient quantity to produce an anemia."  Therefore, the examiner concluded that the Veteran's normocytic anemia is less likely than not caused by, related to, or worsened beyond its natural progression by active service, including his rectal bleed during service and his service-connected residuals of a pilonidal cyst.  

Notably, while the Veteran has reported a long history rectal bleeding during and since service, he does not allege recurrent or continuous symptoms of normocytic anemia specifically during service and since service discharge.  Moreover, there is no competent evidence that his normocytic anemia first manifested during active service or within one year of service discharge.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303(a)-(b), 3.307, 3.309; Walker, 708 F.3d 1331.  

It is clear that the Veteran has been diagnosed with a current disability of normocytic anemia.  His service treatment records document an isolated report of rectal bleeding in April 1982 which is sufficient to show an in-service event.  Therefore, the relevant question is whether the Veteran's current normocytic anemia is related to his active service, to include his report of rectal bleeding, or whether it is due to or aggravated by his service-connected pilonidal cyst residuals.  

As noted above, the July 2008 VA examiner found no objective evidence that the Veteran's reports of blood in his stool were caused by or related to his rectal bleed during active service.  Moreover, the July 2014 VA examiner found that the Veteran's normocytic anemia is less likely than not caused by, related to, or worsened beyond its natural progression by active service, including his rectal bleed during service and his service-connected residuals of a pilonidal cyst.  

No competent medical opinions are of record to counter the negative nexus opinion rendered by the July 2014 VA examiner.  The Board acknowledges that the Veteran is competent to report symptoms and observations as he experiences them through his senses, including rectal bleeding.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an etiological opinion linking his currently diagnosed normocytic anemia to his active service or to a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a determination requires complex medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's lay statements allege a nexus relationship between his current normocytic anemia and his active service or his service-connected pilonidal cyst residuals, the Board finds that such statements are of little probative value.  

In sum, there is no competent evidence of record indicating that the Veteran's normocytic anemia is due to active service, or that it is caused by or aggravated by his service-connected pilonidal cyst residuals.  Rather, the weight of the competent and probative evidence establishes that the Veteran's normocytic anemia is not due to active service, and not proximately due to or aggravated by his service-connected pilonidal cyst residuals.  As a preponderance of the evidence is against the claim for service connection for the Veteran's normocytic anemia, to include as secondary to service-connected residuals of a pilonidal cyst, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for normocytic anemia, to include as secondary to residuals of a pilonidal cyst, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


